PER CURIAM.
The only point for determination here is whether an instrument executed by the plaintiff-appellant in favor of one of two alleged joint tort-feasors was, in legal effect, a “release” so as to operate as a discharge of the other joint tort-feasor, the appellee here and defendant below, from liability for injuries suffered by the plaintiff in an accident involving the defendant-appellee and the other alleged joint tort-feasor.
The instrument in question, styled a “Covenant Not to Sue,” is in all material respects identical with that set forth in Martin v. Burney, 160 Fla. 183, 34 So.2d 36, which was said by this court in Atlantic Coast Line Railroad Co. v. Boone, Fla.1956, 85 So.2d 834, 842, to be “A good example of a covenant not to sue”.
Accordingly, the judgment appealed from is reversed under the authority of the above cited cases and the cause remanded for a new trial.
Reversed and remanded.
TERRELL, Acting C. J., ROBERTS and O’CONNELL, JJ., and CROSBY, Associate Justice, concur.